Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed January 29, 2021 are pending in which claims 1, 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 1/29/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Frank et al. United States Patent Publication No.2018/0189744.

As per claims 1, 8, and 15:
Frank et al. teach  (A) method of augmenting synced data across multiple systems to facilitate data cleansing, the method comprising (Par. 64 :  The synchronization modules maintain synchronization of calendar information between client device): 
receiving a plurality of calendar events from a plurality of independent calendar systems comprising a master calendar system and one or more non-master calendar system(Par. 6:  The controller is configured to receive each of the plurality of calendar to perform the calendar share identifier to each of the plurality calendar users), 
wherein the plurality of independent calendar systems use a different calendar system specific schema for representing event data, wherein the master calendar system provides a master calendar of events(Par. 12:  The master scheduler after receiving the plurality of calendars and generate and store the unique user identifiers associated with each of the plurality of calendar users and determines the authorization level for each calendar object event.  The master scheduler in response to receiving the user input, generate a calendar event object with the authorization level, and automatically send a publication request to a remote server over a network using the wireless transmitter); 
aggregating the received calendar events at a unifying communication system, the unifying communication system comprising a controller configured to systematically communicate with the plurality of independent calendar systems to retrieve calendar events involving a user(Par. 83:  The calendar events are grouped together in any number of associated groups for updates and/or distribution to calendar users while still maintaining ownership within a single master calendar. Such grouping of calendar data and events may be facilitated through the use of calendar, user, and/or event objects); 
converting the plurality of calendar events from a calendar system specific schema to a unifying communication system specific schema by the unifying communication system(Par. 92:  The calendar integration module perform import/export or convert calendar information between any calendar data types and the module allows the integration of the system calendar information with any calendar platform); 
storing the plurality of calendar events in the unifying communication system specific schema with the unifying communication system(Par. 11:  After receiving from each of the plurality of calendar users in response to causing the calendar share identifier to be provided to each of the plurality of calendar users. Then the method further involve storing unique user identifiers associated with each of the plurality of calendar users as part of the calendar object); 
converting, by the unifying communications system, an aggregated calendar event received from a non-master calendar system to the calendar system specific schema for the master calendar system(Par. 83 and 109:  The calendar data receive from different calendar system would be converted into a single master calendar format by an integration management module); and 
sending, by the unifying communications system, the converted calendar event received from the non-master calendar system to the master calendar system(Par. 83 and 109-110:  The calendar data would be converted into calendar system data type which is received from different calendar system and after receipt and/or possible conversion of calendar data formats, the calendar data may be updated in the system calendar data store); 
wherein copies of the received plurality of calendar events from the plurality of independent calendar systems that are formatted according to the calendar system specific schema of the master calendar system are stored with the master calendar system, and copies of the received plurality of calendar events from the plurality of independent calendar systems that are formatted according to the unifying communication system specific schema are stored with the unifying communication system for analysis(Par. 11-12 and 109-110:  (The master scheduler after receiving plurality calendar from devices tore unique calendar user identifiers identifying users associated with the calendar object and one or more event objects, each of the one or more event objects comprising an authorization value, generate a calendar share identifier associated with the calendar object, store the calendar object in a non-volatile data storage medium, and cause the calendar share identifier to be provided to the plurality of calendar user devices, receive user input via a user input interface, the user input indicating a new event associated with the calendar object (Par. 11-12)) and (After receiving the calendar from a different calendar system format the calendar data would be converted into calendar system data types by the integration management module data would be converted in to system data types, the calendar data may be updated in the system calendar data store (Par. 109-110))) .  

As per claims 2 and 9:
Frank et al. teach a method, 
wherein: the receiving comprises receiving a recurring calendar event from a first non-master calendar system, wherein the recurring calendar event comprises a master record that identifies a recurring time and frequency of a meeting(Par. 71:  The calendar event information may be reoccurring based on the additional information and frequency of the information needs to be updated regularly within the calendar event.  The integrated calendar module allows for the user  to link to the work calendar system with appropriate credentials to associate specific calendar items to be grouped by a share ID); and 
the converting to the unifying communication system specific schema comprises expanding the master record to a plurality of separate instances for storage with the unifying communication system wherein each instance represents a single occurrence for the recurring calendar event and is formatted according to the unifying communication system specific schema(Par. 116 and 83: (Based on receipt of calendar data the calendar data into a calendar system data type and after conversion of calendar data the calendar system store the data to the device’s calendar data store (Par. 116)) and (all occurrence calendar events would be maintain in the in a single master calendar (Par. 83))).

As per claims 3 and 10:
Frank et al. teach a method, 
wherein the converting to the calendar system specific schema for the master calendar system comprises expanding the master record to a plurality of separate instances wherein each instance represents a single occurrence for the recurring calendar event and is formatted according to the calendar system specific schema for the master calendar system(Par. 57 and 104:  After receiving calendar data from different calendar system and converting and formatting by the integration management module (Par. 109) and the formatted calendar event would be stored and maintained in a single master calendar).  

As per claims 4, 11, and 17:
Frank et al. teach a method, 
wherein the sending the converted calendar event to the master calendar system comprises sending a master event key associated with the plurality of separate instances that are formatted according to the unifying communication system specific schema along with the separate instances that are formatted according to the calendar system specific schema for the master calendar system(Par. 104:  After receiving calendar data from different calendar system and converting and formatting by the integration management module (Par. 109) and the formatted calendar event would be stored and maintained in a single master calendar and a shared ID would be associated to one or more calendar events to create a unique group that can be shared with any calendar user or group using the Share ID.  Each calendar users can access to the calendar event through the use of one or more Share IDs on a device in which they don’t have access to the entire calendar).  

As per claim 16:
With respect to claim 16 include limitations similar to those of claims 2-3, and are therefore substantially equivalent. Thus, for at least those reasons, as discussed with regard to claims 2-3, claim 16 is also rejected.

Allowable Subject matter
	Claims 5, 12, and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
Claims 6-7, 13-14, and 19-20 are objected to because they are dependent from objected claims 5, 12, and 18.

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hurmola et al.  United States Patent Publication No. 2008/0162247,
	Caceres United States Patent Publication No. 2009/0112986,
	Beebe et al. United State Patent Publication No. 2010/0162105,
Lamons et al. United State Patent Publication No. 2016/0098687,
Perret et al. United State Patent Publication No. 2018/0275846.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157